Name: Commission Regulation (EEC) No 775/81 of 24 March 1981 on the arrangements for imports into France, Italy and Ireland of shirts (category 8) originating in Indonesia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 81 / 10 Official Journal of the European Communities 27. 3 . 81 COMMISSION REGULATION (EEC) No 775/81 of 24 March 1981 on the arrangements for imports into France, Italy and Ireland of shirts (category 8) originating in Indonesia HAS ADOPTED THIS REGULATION : Article 1 Importation into France, Italy and Ireland of the cate ­ gory of products originating in Indonesia specified in the Annex hereto shall be subject to the provisional quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries (J), as last amended by Regula ­ tion (EEC) No 3553/80 (2), and in particular Articles 11 and 15 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into France, Italy and Ireland of shirts (category 8) origi ­ nating in Indonesia have exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 , Indonesia was notified of a request for consultations concerning products of category 8 in respect of France on 21 October 1980 and in respect of Italy and Ireland on 4 December 1980 ; Whereas, following consultations concerning one Member State , this product has already been subject to a provisional quantitative limit under Commission Regulation (EEC) No 3431 /80 0 ; Whereas consultations are to be held and following consultations held recently concerning the three Member States it is desirable to make the product in question (category 8) subject to a provisional quantita ­ tive limit for the period from 1 January 1981 to 31 December 1981 ; Whereas paragraph 13 of the said Article 11 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Whereas the products in question exported from Indo ­ nesia between 1 January 1981 and the date of entry into force of this Regulation must be set off against the provisional quantitative limit for 1981 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, 1 . Products as referred to in Article 1 , shipped from Indonesia to France, Italy and Ireland between 1 January 1981 and the date of entry into force of this Regulation, which have not yet been released for free circulation, shall be so released subject to the presenta ­ tion of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from Indonesia to France, Italy and Ireland after the entry into force of this Regulation shall be subject to the double ­ checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Indonesia on or after 1 January 1981 and released for free circulation shall be set off against the provisional quantitative limit established for 1981 . Article 3 1 . This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1981 . (i ) OJ No L 365, 27. 12. 1978, p. 1 . $ OJ No L 381 , 31 . 12. 1980, p. 1 . *) OJ No L 358 , 31 . 12. 1980, p. 72. 2. Regulation (EEC) No 3431 /80 shall cease to apply in respect of France. 27. 3 . 81 Official Journal of the European Communities No L 81 / 11 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 1981 . For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code (1981 ) Description Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1981 8 61.03 A 61.03-11 ; 15 ; 19 Men's and boys' under garments, including collars, shirt fronts and cuffs : Men's and boys' shirts, woven, of wool , of cotton or of man-made textile fibres F I IRL 1 000 pieces 475 475 23